Title: From Alexander Hamilton to Thomas Jefferson, [23 December 1793]
From: Hamilton, Alexander
To: Jefferson, Thomas



[Philadelphia, December 23, 1793]

The Secretary of the Treasury presents his Respects to The Secretary of State requests he will favour him with copies of all his communications to Mr. Genet in answer to applications concerning the Debt. They will be necessary to complete a Report on his last. Mr. Hamilton having acted from his knowlege of them in some instances without having them before him.
Decr. 23. 1793
